Citation Nr: 0910075	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1965 to September 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008.  The 
hearing transcript has been associated with the claims file.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2006.

2.  Effective October 9, 1997, service connection was 
established for post-traumatic stress disorder.  A 70 percent 
rating was assigned and maintained until the veteran's death, 
with the exception of a temporary increase to 100 percent 
from February 17, 1998 to April 1, 1998.  

3.  Also effective October 9, 1997, a total disability rating 
based upon individual unemployability (TDIU) was established.

4.  There is no allegation of clear and unmistakable error 
(CUE) in the Veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities or 
effective date.

CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22 (2008).  In other words, these 
benefits can be established either by meeting the statutory 
duration requirements for a total disability rating or by 
showing that such requirements would have been met but for 
CUE in a previous rating decision.  See National Organization 
of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Any claim of 
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
The evidence indicates that the veteran only had a 100 
percent rating effective from October 9, 1997, until his 
death in December 2006.  Therefore at the time of his death 
he was, by definition, not in receipt of, or entitled to 
receive, compensation for service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death.  Moreover, since 
the veteran was most recently discharged from active duty in 
1967, the 5-year rule of § 1318 does not apply.  Thus, the 
claim for DIC benefits under 38 U.S.C.A. § 1318 must be 
denied.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March and April 2007, the RO advised the appellant of the 
evidence necessary to substantiate her claim of entitlement 
to DIC under 38 U.S.C.A. § 1318 and of her and VA's 
respective duties in obtaining evidence.  Although the March 
2007 notice did not predate the initial adjudication, no 
prejudice resulted: the claim was subsequently readjudicated 
without taint from the prior decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Board acknowledges that the appellant 
was not provided notice of the disability rating and 
effective date regulations.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
her claim is being denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the appellant with respect to his claim 
her benefits, such as obtaining medical records and providing 
a personal hearing.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to appellant.


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.





REMAND

The Veteran died in December 2006 as a result of upper 
gastrointestinal hemorrhage which "was most likely" a 
result of end-stage liver disease, which was "most likely 
due to chronic alcoholism and hepatitis C."  See January 
2007 death certificate; January 2007 autopsy report.  The 
appellant contends that the veteran's alcoholism was a 
symptom/result of his service-connected post-traumatic stress 
disorder and that, as such, his cause of death should be 
service-connected.  See, e.g., December 2008 hearing 
transcript.  The appellant has also contended that the 
veteran's hepatitis C was the result of service.  After 
review of the evidence, the Board finds that a competent 
opinion should be obtained to determine if the veteran's 
cause of death was related to service.  See 38 U.S.C.A. § 
5103A(d).  

Additionally, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice for DIC claims 
under 38 U.S.C.A. § 1310 must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The VCAA letter 
sent to the appellant in this case did not provide her with 
the above information, however; this must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, specifically 
identifying the conditions for which the 
veteran was service-connected at the time 
of his death and providing an explanation 
of the evidence and information required 
to substantiate a DIC claim based on that 
previously service-connected condition.  
This letter should also explain the 
evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  
The RO must also provide notice regarding 
the effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  

2.  The AMC should then obtain an opinion 
from appropriate medical professional(s) 
as to whether it is at least as likely as 
not that the veteran's death was 
materially or substantially caused by a 
disease or disorder incurred in service 
or causally related to service.  A 
rationale for this opinion should be 
provided.  Review of the claims folder 
should be acknowledged.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


